Citation Nr: 0718393	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
on account of being housebound.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to special 
monthly compensation (SMC) for aid and attendance, or for 
being housebound.

Previously, the veteran had appealed a July 1997 rating 
decision which granted service connection for PTSD and 
assigned a 10 percent rating.  Subsequently, the RO in an 
October 1998 rating decision granted a 50 percent rating for 
PTSD.

Also, on appeal was the denial of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU), denied by the RO in a September 2000 
rating decision. The Board of Veterans' Appeals (Board) 
remanded the claims for an increased rating for PTSD and TDIU 
in November 2000.

The RO granted entitlement to TDIU in a January 2003 rating 
decision.  The decision has resulted in there being no case 
or controversy as to that issue. Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).

In February 2003, the veteran withdrew his claim for a higher 
initial rating for PTSD.  See 38 C.F.R. § 20.204 (2004).  As 
a result, the only remaining issue for appellate 
consideration is eligibility for SMC. 

The Board  remanded the issue in May 2005 for development of 
the deemed inextricably intertwined issue of entitlement to 
service connection for hypertensive heart disease.  The RO in 
an August 2006 rating action denied entitlement to service 
connection for hypertensive heart disease, and no notice of 
disagreement with that decision is of record.  The Board may 
accordingly now review the claim on appeal.  




A motion to advance this case on the Board's docket received 
in April 2007 has been granted, under the authority of 38 
U.S.C.A. §  7102(a) and 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends entitlement to special monthly 
compensation based on the need for aid and attendance or 
based on being housebound.  He is currently service connected 
for post-traumatic stress disorder (PTSD), type II diabetes 
mellitus, and diabetic peripheral neuropathy affecting both 
upper and both lower extremities.  Including consideration of 
the bilateral factor, the veteran has a combined service-
connected disability rating of 80 percent.  In addition, as 
noted above, he was granted a TDIU in a July 2001 decision.  

The question presented is whether these service-connected 
disabilities, taken together but without consideration of the 
veteran's non-service-connected disabilities, result in his 
being in need of aid and attendance, or result in his being 
housebound.  

By an August 2006 rating action the RO denied entitlement to 
service connection for heart disease.  Recent medical records 
reflect that the veteran has acute lymphoblastic leukemia, 
and has also suffered a stroke.  

Also recently, following the veteran's most recent 
supplemental statement of the case (SSOC) issued in August 
2006, he submitted an October 2006 opinion by a VA 
hematologist/oncologist to the effect that his stroke was 
likely caused by his diabetes mellitus.  This VA physician 
also noted that both his diabetes and stroke "complicate his 
treatment for his leukemia and recovery from side effects of 
the chemotherapy."  This submitted VA opinion constitutes an 
implied claim for secondary service connection for stroke.  
It also constitutes an implied claim for secondary service 
connection for leukemia based on aggravation.  Secondary 
service connection may be granted where the evidence shows 
that a chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2006).  

These implied claims, while not properly before the Board on 
appeal at this time, are intertwined with the claim for SMC.  
The Court has held that a claim which is inextricably-
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim, so as to avoid piecemeal adjudication.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see Smith 
v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that, 
where facts underlying separate claims are "intimately 
connected," interests of judicial economy and avoidance of 
piecemeal litigation require that claims be adjudicated 
together).  Accordingly, remand is in order to allow the RO 
to first address these implied claims for secondary service 
connection, and thereafter to review de novo the claim for 
SMC.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should appropriately develop 
and adjudicate the claims of 
entitlement to service connection for 
stroke as secondary to service-
connected diabetes mellitus, based on 
secondary causation or aggravation; and 
entitlement to service connection for 
acute lymphoblastic leukemia as 
secondary to diabetes mellitus and 
stroke, based on secondary aggravation.  
The October 2006 VA medical opinion 
should be duly considered.  The RO 
should provide appropriate notice of 
those determinations and the right to 
appeal, if either of the implied claims 
is denied.  

2.  Upon resolving the intertwined 
issues, the RO should readjudicate de 
novo the remanded claim of entitlement 
to SMC based on need for aid and 
attendance, or on being housebound.  If 
the benefit is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with an SSOC and afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



